Title: John Adams to Richard Cranch, 29 June 1766
From: Adams, John
To: Cranch, Richard


     
      Dr. Brother
      Braintree June 29th. 1766
     
     I have been determined, a long Time, to write you by the first Opportunity that should present, of sending a Letter. Two or Three Opportunities have presented; but so suddenly, that I could not obtain Time to write one Line. I now write intending to have my Letter in Readiness, against another Bearer appears.
     I rejoiced very heartily last Night, at Hearing of your Welfare by Mr. Grosvenor. I wanted a Line from you however to inform, how you like the Place, the People, and the Business. I want to know how the Clock and Watch Work go on, and how the Card Trade comes forward, and how the Cash, that virtuous Commodity, which answers all Things, comes in? I want to know likewise, whether that Court Atmosphere has not almost contaminated your Patriotic Heart—and how many Blessings and Lamentations you have heard over the Lt. Governor, and how many Curses, and Imprecations upon Jemmy, since you have been there?—Upon second Thought I dont care whether I hear any Thing of the last Matters or not; for to tell you a secret, I am amazingly changed. Since the Stamp Act is repealed and the Judges of the Superiour Court, taken out of that Sink of Partiality and Hypocrisy and Chicanery the Political Whirlpool, in which, to the
      Discouragement of Learning, the Elevation of Ignorance and Nonsense, the Disgrace of the Province, the Debasement of the Law, and the general scandal of impartial Men, they have been ingulphed; I am at perfect Ease about Politicks. I care not a shilling, who is in and who is out. I have no Point, that I wish carried.
     I purpose, before I finish to cutt out materials enough for you to write up in your Letter to me. I want to know whereabout you live? in what street? whether near the Court House or not?—for I am meditating Journeys to Salem Court.—But by the Way, Sister writes that you rise by four in the Morning. I dont like that Advice very well. Before I venture to Salem you must write me express Leave to lye abed till Eight o Clock, in the morning absolutely, and till 9 upon Condition I shall find it necessary—for that lazy Town of Boston, and my Squeamish Wife keeping the shutters too, have brought me into a vile Habit of dozing in the Morning.—But prithee Brother how sits this four o Clock Practice upon thy stomach? Thou usedst to love thy Pillow with Verse and Prose and History and Mathematicks and Mechanicks, in thine Head, till pretty late since I knew thee.
     To be serious. I recollect the Hours at Friendship Hall, the still pleasanter Times of Courtship at Weymouth, and the happy Visits at Germantown; and I regret your Removal more than I even expected I should. It seems to me if you was at Germantown I should visit you twice as often as I used. But it is certainly true when We have a Friend at Hand whom we know we can visit at any Hour in the day, we are apt to put it off from one Hour and Day to another, but when that Friend is removed to a Distance We then think about him seriously and in Earnest. Just so I have borrowed a Book, and after reading it laid it on my shelf, where it has laid Year after Year unopened by me. But as soon as I return that Book to the owner, it seems to me that scarce a Day passes but I find Occasion and Inclination to read it again; or at least to review some Passages in it.
     My Love to sister and Miss Betcy. Write to me soon and come and see me soon, and believe me your real Friend and affectionate Brother,
     
      J. Adams
     
    